FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAOT-XX-XXXXXXX
                                            24-FEB-2021
                                            07:52 AM
                                            Dkt. 17 OCOR




              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


                 STATE OF HAWAI#I, Plaintiff, v.
             SCOTT T. NAGO, Chief Election Officer,
                   State of hawai#i, Defendant


                       NO. CAOT-XX-XXXXXXX


                        FEBRUARY 24, 2021


          LEONARD, PRESIDING JUDGE, AND CHAN, J., WITH
         HIRAOKA, J., CONCURRING AND DISSENTING IN PART


                       ORDER OF CORRECTION
                        (By: Leonard, J.)


          IT IS HEREBY ORDERED that the Opinion of the court,

filed on September 3, 2020, is hereby corrected as follows:

          At page 13, line 9 from top, insert "61" in the space

after "46," so that the sentence now reads as follows:

               Waters v. Nago, 148 Hawai#i 46, 61, 468 P.3d
               60, 75 (2019)
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          At page 14, line 15 from top, remove the second "§"

symbol so that the sentence now reads as follows:

               HRS § 17-3(b)(3) states that party candidates
               shall be

          At page 14, line 14 from bottom, insert "64-65" in the

space after "at" so that the sentence now reads as follows:

               Hawai#i at 64-65, 468 P.3d at 78-79 (holding
               that a similar "not

          At page 15, line 10 from top, insert "64-65" in the

space after "at" so that the sentence now reads as follows:

               Hawai#i at 64-65, 468 P.3d at 78-79.   As set
               forth above, the

          At page 18, line 10 from bottom, remove the apostrophe

"'" from the word Hawaii and replace with an okina "#" so that

the sentence now reads as follows:

               election for the Sixteenth District of the
               Hawai#i State Senate

          At page 18, line 2 from bottom, remove the apostrophe

"'" from the word Hawaii and replace with an okina "#" so that

the sentence now reads as follows:

               grounds, Hawai#i v. Office of Hawaiian Affairs,
               556 U.S. 163 (2009) (stating

          DATED:   Honolulu, Hawai#i, February 24, 2021.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2